Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 11/5/2021 are entered. Claims 3, 4, and 8 are withdrawn.
Specification
The amendments to the specification received 11/5/2021 are entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites a first and second temperature sensor which fail to have clear antecedent basis to the “at least one temperature sensor” newly added to claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (US 2012/0291460).
Regarding claim 1, Aoyagi discloses a refrigeration cycle apparatus comprising:
a water heat exchanger (2) configured to cause heat to be exchanged between refrigerant and a liquid medium (water);
a refrigeration cycle circuit connecting a compressor (3), the water heat exchanger (2), an expansion valve (6 or 7), and an outdoor heat exchanger (1) successively and connecting a discharge side of the compressor (3) to a part of the refrigeration cycle circuit between the expansion valve and the outdoor heat exchanger (1);
a liquid medium circulation circuit (15) connecting the water heat exchanger (2) and a pump (17); and
a controller (14),
the refrigeration cycle circuit comprising:
a four-way valve (4) configured to switch to connect the compressor (3) to the water heat exchanger (2) or connect the compressor to the outdoor heat exchanger (1);
a pipe (120) connecting the discharge side of the compressor (3) to the part of the refrigeration cycle circuit between the expansion valve (6) and the outdoor heat exchanger (1); and
a valve (10) configured to block flow of the refrigerant in the pipe (120), and
at least one temperature sensor (11c) disposed at a return from the indoor load, wherein
the controller is configured to perform, based on the indoor load ([0070] describes performing the two defrost cycles based on the return water temperature 11c), a defrosting operation is either one of:
a first defrosting operation (“Bypass Defrosting Operation” discussed throughout the reference) in which the controller opens the valve (10), connects a discharge port of the compressor (3) to the water heat exchanger (2) by the four-way valve, and allows refrigerant discharged from the compressor to flow to the outdoor heat exchanger (1); and
a second defrosting operation (“Defrosting Operation” discussed throughout the reference) in which the controller closes the valve (10), connects the discharge port of the compressor (3) to the outdoor heat exchanger by the four-way valve (4), and allows refrigerant discharged from the compressor to flow to the outdoor heat exchanger (1).
Aoyagi is silent concerning an indoor heat exchanger. Notably Aoyagi discloses the water circuit (15) which includes a tank (16) and depicts in figures 1 and 2 the hot water and return water lines connecting towards some unnamed off-the-page component(s). The examiner takes official notice that it is old and well known to utilize hot water for an indoor heat exchanger, such as a radiator. It would have been obvious to one of ordinary skill in the art to have provided Aoyagi with an indoor heat exchanger to utilize the heat collected from the refrigeration cycle by the water circuit. It has been held that it is obvious to combine prior art elements (a hot water circuit with a hot water heat exchanger/radiator) to yield predictable results. Further as the temperature sensor 11c is for the return of water it is also at an outlet of the provided indoor heat exchanger.
Claim(s) 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (US 2012/0291460) in view of Concha et al (US 2005/0172648).
Regarding claims 2 and 5, Aoyagi further discloses a first temperature sensor (11c) and a second temperature sensor (11a) to detect an outlet temperature of the liquid medium at an outlet of the indoor heat exchanger and an inlet temperature of the liquid medium at an inlet of the indoor heat exchanger, respectively (the indoor heat exchanger was provided by modification at claim 1, the respective inlet and outlet temperatures are detected by 11a and 11c which correspond to the supply and return of the hot water);
the defrosting operation is selected based on outputs of the first and second temperature sensors ([0070] includes both sensors a and c).
Aoyagi lacks a flow rate sensor and determining defrost operation therefrom.
Concha discloses a refrigeration cycle apparatus including a water circuit which includes a first flow rate sensor (32) configured to detect a flow rate of the liquid medium (water), wherein defrost operation is selected based on sensed temperature ([0026]) and water flow rate ([0027]).
It would have been obvious to one of ordinary skill in the art to have provided Aoyagi with the flow rate sensor and control as taught by Concha in order to initiate defrost at optimum times (within the framework of X as taught by Concha) which also prevents overheating and boiling for dwelling water.
Further regarding claim 5, the temperature sensors of Aoyagi are regarded as indicating load and the flow rate of Concha is regarded as indicating a “system used water amount”.
Regarding claim 6, Aoyagi and Concha provide for a water flow rate sensor (32) which is a system used water amount, but Concha is silent concerned the exact means of detection. Deriving a mass flow rate from a differential pressure, acceleration due to gravity, and passage area is old and well known, the examiner takes official notice of this fact. It would have been obvious to one of ordinary skill to have calculated flow rate from a differential pressure measurement (with known constants of cross-sectional area and gravity) in order to utilize low cost pressure sensors.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyagi (US 2012/0291460), Concha et al (US 2005/0172648), and in view of Yamashita (US 2015/0330674).
Regarding claim 7, Aoyagi lacks plural indoor heat exchangers for the water circuit (15). Yamashita discloses an air conditioning system including a plurality of indoor heat exchangers (2) configured to cause heat to be exchanged between the liquid medium and indoor air, and allow the liquid medium from the pump (21) to circulate through first and second indoor heat exchangers in parallel (shown in figure 2); and a shutoff valve (25) configured to stop flow of the liquid medium to the second indoor heat exchanger. It would have been obvious to one of ordinary skill in the art to have provided Aoyagi with a plurality of indoor heat exchanges as taught by Yamashita in order to provide heat to a plurality of rooms/locations.
Response to Arguments
Applicant’s arguments have been considered but are moot because the amendment has prompted a new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ookoshi et al (US 2008/0092568) and Utsumi (US 6,012,294) both offering teachings related to defrost.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763